Case 2:19-cv-09969-CBM-MRW Document 25 Filed 01/07/20 Page 1 of 2 Page ID #:109


  1 PAUL C. SOUTHWICK (Admitted Pro Hac Vice)
     paulsouthwick@dwt.com
  2 ARLEEN FERNANDEZ (State Bar No. 318205)
     arleenfernandez@dwt.com
  3 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, 24th Floor
  4 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  5 Fax: (213) 633-6899
  6 Attorneys for Plaintiffs
    JOANNA MAXON and
  7 NATHAN BRITTSAN
  8
  9                                      UNITED STATES DISTRICT COURT
 10                                  CENTRAL DISTRICT OF CALIFORNIA
 11
 12 JOANNA MAXON, AN INDIVIDUAL,                          Case No. 2:19-cv-09969-CBM-MRW
    and NATHAN BRITTSAN, AN
 13 INDIVIDUAL                                            NOTICE OF ERRATA RE
                                                          DOCKET NO. 20
 14                                      Plaintiff,
 15            vs.
 16 FULLER THEOLOGICAL SEMINARY,
    a California nonprofit corporation;
 17 MARIANNE MEYE THOMPSON, an
    individual; MARI L. CLEMENTS, an
 18 individual; NICOLE BOYMOOK, an
    individual;
 19
                           Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28            //

                                                      1                   DAVIS WRIGHT TREMAINE LLP
                                                                            865 S. FIGUEROA ST, SUITE 2400
      NOTICE OF ERRATA                                                   LOS ANGELES, CALIFORNIA 90017-2566
                                                                                      (213) 633-6800
      4821-9250-7824v.1 0201543-000001                                              Fax: (213) 633-6899
Case 2:19-cv-09969-CBM-MRW Document 25 Filed 01/07/20 Page 2 of 2 Page ID #:110


  1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2            PLEASE TAKE NOTICE that Docket No. 20 was erroneously filed under the
  3 incorrect ECF event “Complaints and Other Initiating Documents.” Docket No. 20
  4 should have been filed under the ECF event category “Other Complaint Filings” as
  5 the filing is an Amended Complaint.
  6 DATED: January 7, 2020                  DAVIS WRIGHT TREMAINE LLP
  7
  8                                         By:/s/ Paul Southwick
                                              Paul C. Southwick
  9                                           (Admitted Pro Hac Vice)
 10                                              Attorneys for Plaintiffs
                                                 Joanna Maxon and Nathan Brittsan
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             2                      DAVIS WRIGHT TREMAINE LLP
                                                                       865 S. FIGUEROA ST, SUITE 2400
      NOTICE OF ERRATA                                              LOS ANGELES, CALIFORNIA 90017-2566
                                                                                 (213) 633-6800
      4821-9250-7824v.1 0201543-000001                                         Fax: (213) 633-6899
